Citation Nr: 1146205	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-29 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to March 2006.  The Veteran also had almost four years of earlier active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that the Veteran's low back disability, diagnosed as low back strain with degenerative changes, started while on active duty and has continued since that time.

2.  The competent and credible evidence of record shows that the Veteran's bilateral knee disabilities, diagnosed as chronic bilateral patellofemoral pain syndrome, started while on active duty and has continued since that time.

3.  The preponderance of the competent and credible evidence is against finding that refractive error of the right eye was subjected to a superimposed disease or injury while on active duty which created additional disability or that the Veteran had a right eye disorder, other than refractive error, at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A low back disability, diagnosed as low back strain with degenerative changes, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


2.  Bilateral knee disabilities, diagnosed as chronic bilateral patellofemoral pain syndrome, were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A right eye disorder was not incurred or aggravated during military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Low Back Disability & Bilateral Knee Disabilities

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the fully favorable decision contained herein with respect to the low back and bilateral knee disabilities, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error for the low back and knee disability claims.  To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Veteran and his representative contend that the claimant's current low back disability and bilateral knee disabilities started approximately five or six years prior to his separation from over twenty years of service and have continued ever since that time. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to an in-service injury, the Board finds that the Veteran is both competent and credible to report on what he can feel and see such as low back and knee pain and/or swelling while on active duty and since that time even when not documented in his service treatment records because these problems come to him through his senses.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Accordingly, the Board finds that the record documents an in-service injury.  See Hickson, supra.  

As a current disability, while the January 2007 VA joints examiner opined that the Veteran's low back disability and bilateral knee disabilities did not cause any disability or functional impairment, he nonetheless diagnosed the claimant with a low back strain with degenerative changes and chronic bilateral patellofemoral pain syndrome.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, the Board finds that the record also contains competent and credible evidence of the Veteran having current disabilities.  See 38 U.S.C.A. § 5107; McClain, supra; Hickson, supra.

As to evidence of a relationship between the post-service disabilities and military service, the January 2007 VA joints examiner, just ten months after the Veteran's separation from over twenty years of active duty in March 2006, diagnosed him with a low back strain with degenerative changes and chronic bilateral patellofemoral pain syndrome.  Notably, during the course of the examination, the Veteran reported the consistent and credible account of having problems with his low back and knees during the last five or six years of his military service as well as generally indicated that he was reluctant to seek treatment. 

Despite the lack of any specific low back and knee findings in the Veteran's service treatment records, the Board finds that the evidence, both positive and negative, is at least in equipoise.  The Veteran's statements regarding inservice and post-service symptoms of low back and knee problems is entirely credible given his two decades of military service.  Further, the diagnosis of his problems so shortly after service is of significant probative value.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is warranted for the lumbosacral strain with degenerative changes and the chronic right and left knee patellofemoral pain syndrome diagnosed by the January 2007 VA examiner.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303(b).  

The Right Eye Disorder

As to the right eye disorder, the Board notes that under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in July 2006, prior to the February 2007 rating decision, and a letter dated in July 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of his claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the August 2008 statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if the RO did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence which in this appeal is limited to the claimant's service treatment records because he did not identify any post-service evidence.  See 38 U.S.C.A. § 5103A(b); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that the Veteran was afforded a VA examination in August 2006.  Moreover, the Board finds that the examination is adequate to adjudicate the claim because even though the examiner did not have the claims file he took an accurate medical history from the claimant that conforms to the evidence found in the record and after examining the claimant the examiner provided the medical opinion evidence needed by VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that a right eye disorder, including increased trouble seeing at night, was caused by his military service.

Initially, the Board notes that for purposes of entitlement to VA benefits the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

Therefore, to the extent that the Veteran is claiming service connection on a direct basis for the myopia/refractive error seen in the service treatment records and at the August 2006 VA examination, the Board finds that service connection for the right eye disorder may not be granted on a direct basis because refractive error of the eye is congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

As to service connection for refractive error of the right eye due to a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90, service treatment records document the fact that the Veteran's vision changed from 20/40 at his April 1983 examination, to 20/50 at a June 1987 examination, and 20/25 at a July 2000 examination.  Service treatment records thereafter shows that his vision went to normal at 20/20 at his January 2005 examination and 20/20 corrected vision at his August 2006 VA examination.  However, the record does not show he injured his right eye in-service or a medical opinion linking any additional in-service or post-service right eye refractive error to an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Moreover, the Board finds the service treatment records, which do not document a superimposed injury, more competent and credible than any lay claims to the contrary that may be found in the records.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Likewise, the Board does not find lay assertions from the Veteran and his representative regarding additional disability due to an injury to be competent evidence because they do not have the required medical expertise to diagnose additional disability because such a diagnosis requires medical expertise which they do not have.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board finds that service connection for refractive error of the right eye may not be granted based on a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90. 

As to service connection for all other chronic right eye disorders except refractive error, the Board notes that service treatment records, including all the examinations, are negative for a diagnosis of a right eye disorders except refractive error.  Similarly, while the Veteran underwent a VA eye examination in August 2006 to ascertain, among other things, the diagnoses for all of his current right eye disorders, that examiner opined that his only right eye disorder was refractive error.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Additionally, while the Veteran and his representative as lay persons are competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of other chronic right eye disorders except refractive error because such an opinion requires medical expertise which they do not have.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Moreover, the Board finds more competent and credible the expert opinion provided by the VA examiner regarding the diagnosis of his current right eye disorder than any lay claims to the contrary by the claimant and his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have such a diagnosis, the Board finds that entitlement to service connection for all other chronic right eye disorders except refractive error must also be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304(f), 3.310; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen, supra; also see McClain, supra; Hickson, supra.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disability, diagnosed as low back strain with degenerative changes, is granted. 

Entitlement to service connection for bilateral knee disabilities, diagnosed as chronic bilateral patellofemoral pain syndrome, is granted.

Entitlement to service connection for a right eye disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


